April 25, 1911. The opinion of the Court was delivered by
The defendant was convicted and sentenced under an indictment for assault and battery with intent to kill.
On the night of January 29, 1910, there was a candy-pulling party at the house of John Head, near Saxe-Gotha Mills, in Lexington county. While the party was in progress some one from the outside fired a shotgun, the shot striking the door of the house, and as the door was opened another shot was fired, which passed through the doorway, some of the shot striking several members of the party — Willie S. Head, Artie Hook, Henry Hook and Bertha Rish. *Page 493 
The evidence offered to show that the deed was perpetrated by the defendant was circumstantial.
The exceptions relate solely to the charge. We have examined the charge as a whole carefully, and are satisfied that it is free from prejudicial error.
The judgment of the Circuit Court is affirmed.